DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Gross on March 11th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 9, line 13, after “body”, --wherein the bottom facet includes foldable side flaps configured to overlap bottom ends of the side facets and attach thereto, and 
wherein the flaps connected to the bottom ends of the side facets via an engagement mechanism comprising a magnetizing element and a magnetized element --, has been added.

The above amendments were made to overcome a potential prior art rejection.  
Allowable Subject Matter
Claims 1-11, 15-18 and 20 allowed.
Regarding claim 1, International Patent WO97/27125 by Hardy discloses: A modular and changeable handbag, the handbag comprising:
 a front facet (Page 7, lines 5-6, 102), 
a back facet (Page 7 line 7, 106) , 
a first (Page 7, line 6, 104L) and second (Page 7, line 6, 104R) side facets, and
 a bottom facet (Page 7 line 3, 110), wherein the facets, when joined together, form a bag's body (Page 7, line1, 100), 
wherein at least one of the facets (102, 104L, 104R, 106, 110)  is reversibly detachable (via zippers 138A; Page7, Lines 8-14) from the bag's body (100), allowing attachment and detachment (via zippers 138A; Page7, Lines 8-14) and/or replacement thereof with an alternative facet (From the various embodiments shown in Page 11, lines 6-9 and figures 2-3, alternate facets can be interchanged as facets that meet the needs of the user can be attached and detached from the bottom facet). 
[ Not taught: the bottom facet includes foldable side flaps that overlap bottom ends of the side facets, and
wherein the flaps connected to the bottom ends via magnetized elements].
But Hardy does not expressly disclose foldable side flaps that overlap the bottom ends and attach thereto. US Patent 7789114 issued to Pace (Here forth “Pace”) teaches: wherein the bottom facet includes foldable side flaps (16) configured to overlap bottom ends of the side facets (Column 10 lines 24-27, Flap 16 covers the attaching zipper portion at the bottom end rim of facet 12 and the attaching zipper portion of facet 14. Flap 16 attached to facet 12 must cover both portions of zipper in order to hide zipper portion 19) and attach thereto (Flap 16 also cover the zipper portion of 14 and is therefore attached thereto).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hardy and Pace before them, when the application was filed, to have further modified the bag of Hardy, to include the concept of having flaps that attach the bottom facet to the side facets that cover up and hide a zipper portion, as taught by Pace, to advantageously protect the reversibly connecting portions from becoming unzipped.
But Hardy does not expressly disclose wherein the flaps connected to the bottom ends of the side facets via an engagement mechanism comprise a magnetizing element and a magnetized element.

The following is an examiner’s statement of reasons for allowance: Regarding claim 9, US Publication 2005/0173034 by Antrobus discloses a modular and changeable handbag, the handbag comprising:
 a front facet (Fig 1-3, front face 60), 
a back facet (Fig 1-3, Back face 20), 
a first and second side facet (Fig 1-3, first and second side facets 70),
and a bottom facet (Para 19, the base is mentioned in lines 1-4), and
a top facet for covering a top opening of the bag’s body (Fig 1-3, top facet 10),
wherein at when joined together, form a bag’s body (Fig 1),
(Fig 3, the top facet can be reversibly detachable),
wherein the top facet includes an opening/closure mechanism for allowing opening and closing the bag’s body (Fig 1-3, the top facet has a zipper which can be unzipped to place items within the bag).
[Not taught: reversibly detachable facets]
[ the bottom facet includes foldable side flaps that overlap bottom ends of the side facets, and
wherein the flaps connected to the bottom ends via magnetized elements]
But Antrobus does not expressly disclose that the facets are reversibly detachable from the bag’s body. Hardy teaches: wherein at least one of the facets is reversibly detachable from the bag’s body (via zippers 138A; Page7, Lines 8-14), allowing attachment and detachment or replacement thereof  with an alternative facet, (From the various embodiments shown in Page 11, lines 6-9 and figures 2-3, alternate facets can be interchanged as facets that meet the needs of the user can be attached and detached from the bottom facet)
It would have been obvious to a person having ordinary skill in the art having the teachings of Antrobus and Hardy before them, when the application was filed, to have further modified the bag of Antrobus, to include the concept of having detachable facets that can be replaced with alternate facets, as taught by Hardy, to advantageously replace worn out facets .
But Antrobus as modified does not expressly disclose foldable side flaps that overlap the bottom ends and attach thereto. US Patent 7789114 issued to Pace (Here forth “Pace”) teaches: wherein the bottom facet includes foldable side flaps (16) configured to overlap bottom ends of the side facets (Column 10 lines 24-27, Flap 16 covers the attaching zipper portion at the bottom end rim of facet 12 and the attaching zipper portion of facet 14. Flap 16 attached to facet 12 must cover both portions of zipper in order to hide zipper portion 19) and attach thereto (Flap 16 also cover the zipper portion of 14 and is therefore attached thereto).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hardy and Pace before them, when the application was filed, to have further modified the bag of Hardy, to include the concept of having flaps that attach the bottom facet to the side facets that cover up and hide a zipper portion, as taught by Pace, to advantageously protect the reversibly connecting portions from becoming unzipped.
But Hardy does not expressly disclose wherein the flaps connected to the bottom ends of the side facets via an engagement mechanism comprise a magnetizing element and a magnetized element.
Claims 2-9, 10-11, 15-18, and 20 are allowable due to their dependencies on claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733